      Case 1:19-cv-01868-RJL Document 23 Filed 08/10/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,

       Plaintiff,                                             Case No.:1:19-cv-1868 (RJL)

v.

OMAROSA MANIGAULT NEWMAN,

      Defendant,
_______________________________________/

               DEFENDANT, OMAROSA MANIGAULT NEWMAN’S
                      NOTICE OF UNAVAILABILITY

       Defendant, OMAROSA MANIGAULT NEWMAN, by and through her

undersigned counsel, hereby files this Notice of Unavailability, and state as follows:

       1.      Undersigned counsel recently suffered a loss in his family that will require

him to be out of State for several days and out of the office from Monday, August 10, 2020

through August 21, 2020.

       2.      In light of the above, it is respectfully requested that the Court not schedule

a trial in the instant matter and parties not schedule hearings, depositions, or other matters

on Monday, August 10, 2020 through Friday, August 21, 2020, and that the attorney be

relieved of any Court obligations during this time period.
        Case 1:19-cv-01868-RJL Document 23 Filed 08/10/20 Page 2 of 2




                                  CERTIFICATE OF SERVICE


        I HEREBY CERTIFY that a copy of the foregoing has been furnished to

Christopher M. Lynch, Esq., Joseph H. Hunt, Esq., James J. Gilligan, Esq., Jacqueline

Coleman Snead, Esq., United States Department of Justice Civil Division, Federal

Programs    Branch,   1100   L.   Street,   N.W.,   Washington,      D.C.    20005,    at

Christopher.m.lynch@usdoj.gov ; Jacqueline.Snead@usdoj.gov ;this 10th day of August,

2020.



                                            Respectfully submitted,

                                            Law Office of John M. Phillips, LLC

                                            /s/ John M. Phillips
                                            JOHN M. PHILLIPS, ESQUIRE
                                            DC Bar Number: 1632674
                                            4230 Ortega Boulevard
                                            Jacksonville, FL 32210
                                            (904) 444-4444
                                            (904) 508-0683 (facsimile)
                                            Attorneys for Defendant
                                            jphillips@floridajustice.com
                                            michele@floridajustice.com
                                            Kirby@floridajustice.com

                                            The Law Office of J. Wyndal Gordon, P.A.


                                            /s/ J. Wyndal Gordon, Esq.
                                            J. WYNDAL GORDON, ESQUIRE
                                            MD Bar Number: 23572
                                            20 South Charles Street, Suite 400
                                            Baltimore, MD 21201
                                            (410)332-4121
                                            (410)347-3144 facsimile
                                            jwgaattys@aol.com
                                            Attorneys for Defendant


                                            2
